Citation Nr: 1759468	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the character of discharge under other than honorable conditions for the period of service from January 11, 1961 through May 12, 1967 is a bar to VA benefits.

2.  Entitlement to service connection for diabetes mellitus, type II (hereinafter diabetes), to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran & his wife
ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1955 to January 10, 1961 and received an honorable discharge.  He also served on active duty from January 11, 1961 to May 12, 1967.  His discharge from the second period of service has been classified as under conditions other than honorable.  He was awarded two Air Medals, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction of the claims now resides with the RO in Roanoke, Virginia.

In September 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In April 1967, the Veteran, then an officer, signed a statement tendering his resignation for the good of the service and acknowledging his character of discharge would be under conditions other than honorable.

2.  VA regulations indicate a statutory bar to benefits when an officer resigns for the good of the service unless he is deemed to have been insane at the time; here, the Veteran was not insane at the time he resigned and the service department has not upgraded his character of discharge. 

3.  The evidence is against a finding that diabetes was incurred in or is otherwise related to a qualifying period of active duty service.

4.  Personnel records show service at Marine Corps Air Station New River, North Carolina for a period of at least 30 days during an honorable period of service in 1960; diagnosed Parkinson's disease is presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The character of discharge for the period of service from January 11, 1961 and May 12, 1967 is a bar to VA benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.12, 3.354 (2017).

2.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.12, 3.303, 3.307, 3.309 (2017). 

3.  The criteria for service connection for Parkinson's disease are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Discharge

For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101 (2) (2012); 38 C.F.R. § 3.1(d) (2017).   A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017).  There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

Pursuant to 38 C.F.R. § 3.12(c), benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities, (2) by reason of the sentence of a general court-martial, (3) resignation by an officer for the good of the service, (4) as a deserter, (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release, or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c). 

Pursuant to 38 C.F.R. § 3.12(d), a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) mutiny or spying, (3) an offense involving moral turpitude, including conviction of a felony, (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of VA benefits, unless it is found that the person was insane at the time of committing the offense causing their discharge or release.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2017).

In this case, the Veteran alleges that he asked to resign his commission during his second period of active duty service, which, as an officer, he could do, because he did not want to go back to Vietnam given that he had a wife and three young children depending on him.  See September 2017 Hearing Transcript.  Essentially, the Veteran believes this was frowned upon by his commanding officer and false reasons were made up to give him an other than honorable discharge for the period between January 11, 1961 and May 12, 1967.  Id.

Personnel records indicate that in April 1967 it was recommended that the Veteran's resignation for the good of the service be accepted and that he be discharged under conditions other than honorable.  It was noted that participation in activities by the Veteran had been substantiated by investigating officers of the office of Naval Investigation.  The Summary of Information Concerning Aberrant Conduct on The Part [of the Veteran] indicated that another soldier had been hitchhiking a ride and was picked up by the Veteran who made indecent overtures of a sexual nature.  In an April 1967 statement signed by the Veteran, he indicated that he was tendering his resignation for the good of the service and that he understood his separation would be under conditions other than honorable.  This signed statement also referred to being confronted with the problem of homosexuality.  

In a 2011 Administrative Decision, the RO determined that based on the facts and no indication of insanity as a mitigating factor, the Veteran's other than honorable discharge was a bar to VA benefits for any disability incurred in or aggravated by military service for the period from January 11, 1961 through May 12, 1967.

Following denial of service connection claims based on his character of discharge, the Veteran indicated his belief that his discharge had been general and should not be considered as dishonorable for VA purposes.  He indicated that during that period of service he received a regular commission and was selected for Major on the first time eligible.  He reported service in Hawaii and Vietnam and that he was awarded multiple air medals for combat missions there.  He reported serving honorably in the face of the enemy during those service years.

In May 2012, he filed a Form DD-149 Application for Correction of Military Record with the Department of the Navy's Board for Correction of Naval Records (BCNR).  He stated there was "no valid reason for the type of discharge given" on his DD-214.  In an accompanying statement, he explained the nature of his service, to include being awarded promotions and having served in Vietnam.  He indicated having been selected for Major prior to resigning and that he was recommended for a Commendation Medal for his service in Vietnam, although he resigned prior to receiving it.  He stressed his belief that his discharge should be upgraded given consideration of his entire service record.  

In a June 2014 decision, the BCNR declined to upgrade the Veteran's character of discharge.  It was indicated that the Veteran was the subject of a sexual assault complaint made by a male enlisted Sailor and surveillance by the Naval Investigative Service followed.  The BCNR found that the alleged mitigating factors, to include the Veteran's prior honorable service and Vietnam service, were not sufficient to warrant recharacterization of the discharge given the seriousness of the misconduct that resulted in a request to resign.  It was indicated that the Veteran had been extended "considerable clemency" when the request for discharge was approved without requiring trial.  It was determined that "homosexual conduct with a subordinate in circumstances that violate customary naval superior-subordinate relationships" occurred given alleged assault of an enlisted Sailor and it was indicated that the Veteran would likely receive an other than honorable discharge under today's standards as well.  It was noted that the burden was on the applicant to demonstrate the existence of probable material error or injustice.

In an August 2016 letter to the BCNR, the Veteran sought reconsideration of his character of discharge determination.  He stated that when he returned from Vietnam many changes were occurring because of the war.  As a result, he stated that he approached his commanding officer and told him that he planned to submit his resignation.  He indicated this officer was not very happy with this plan and that he recalled being discharged with what he thought was a general discharge.  He stated that receipt of the BCNR's June 2014 decision put him "into shock" and that he had never assaulted anyone in his life and never would.  He reported that he never read the paperwork he signed upon separation from service because he was assured it was a standard form.  He indicated he was not advised by an attorney about the forms or the adverse effects of his discharge.  He stated that he did not receive copies of anything following service such that it was nearly 50 years before he learned his discharge was other than honorable.  

Congressional correspondence dated in December 2016 indicated that the Veteran's application for reconsideration with the BCNR was accepted and that a decision was expected within 18 months from the submission of the application, if not sooner.

In September 2017, the Veteran testified before the Board.  He stated that he resigned because he had a wife and three young children under the age of 10 and he assumed he would be sent back to Vietnam.  He indicated he went to his commanding officer out of courtesy and told him he planned to resign.  He testified that this officer became quite upset and said he would take care of the resignation.  The Veteran indicated he was told to sign what were standard resignation forms.  He trusted that the forms were standard and reportedly did not read what he signed.  He stated nothing was explained to him beforehand and that he believed he got a general discharge because of disrespecting his commanding officer, although he indicated not knowing the individual well or remembering his name.  As for the accusations made regarding being the subject of a sexual assault complaint and subject to surveillance by the Naval Investigative Service, the Veteran indicated he had no idea of such allegations until he finally received notice of the BCNR's June 2014 decision in March 2016.  He indicated he was in "total shock" after learning of the accusations and that he considered suicide and spent 5 days in a psychiatric hospital.  The Veteran's wife stated she had been married to the Veteran for 59 years.  She recalled that one day during service he came home at lunch and told her that he had resigned his commission which came as a shock to her as they had not discussed a plan to resign.  She believes that the Veteran's commanding officer was upset he was leaving or wanted out.  The incidents that the Veteran was accused of were read into the record.  The Veteran indicated he did not recall being charged with any offenses while in service and that the reasons stated for discharge were not actually what happened.  He believes he was made to look like a "bad person" because the commanding officer did not want to be charged with being unable to maintain his key people in important military operational specialties.
The Board has heard the Veteran and acknowledges his statements and those of his wife regarding the belief that his character of discharge should not be a bar to benefits.  However, VA regulations are clear that resignation of an officer for the good of the service is a bar to VA benefits unless it is found the Veteran was insane at the time.  Specifically, there must be a causal connection between insanity and the Veteran's misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits. Cropper v. Brown, 6 Vet. App. 450 (1994).   Here, the record does not reflect, and the Veteran has not asserted, that he was insane at the time of committing any offense leading to his discharge or at the time he tendered his resignation.  See 38 U.S.C. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354(a).  

Although the Veteran insists he did not resign for the good of the service and did not commit the offenses alleged, the evidence close in time to his discharge and on his DD-214 indicate that he was investigated and that he did sign paperwork indicating resignation, as an officer, for the good of the service.  The service department has so far declined to upgrade his other than honorable character of discharge and despite the Veteran's belief that he was given a general discharge, the personnel records demonstrate a statutory bar to VA benefits which the Board cannot ignore.  Given the finding that the Veteran was not insane at the time, the Board must conclude that the statutory bar to the receipt of VA benefits has not been overcome.

The Board is bound by the laws and regulations enacted by the Congress of the United States.  Any disagreement the Veteran may have with the determination by the BCNR as to his discharge classification would need to be raised with the court of appropriate jurisdiction.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  At this time, the character of the Veteran's discharge for the period of service from January 11, 1961 through May 12, 1967 constitutes a statutory bar to the award of VA compensation benefits, and, therefore, his appeal must be denied.




II.  Entitlement to service connection for diabetes

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As noted, at this time, the other than honorable character of discharge from the Veteran's second period of active service is a bar to the award of VA compensation benefits for any disability incurred during the period from January 11, 1961 through May 12, 1967.

The Veteran asserts that he has diabetes as a result of herbicide exposure in Vietnam during his second period of service.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Here, the Veteran's service treatment records do not show a treatment for or diagnosis of diabetes or complaints of elevated blood sugar.  The Veteran does not allege that diabetes had onset in service.  See September 2017 Hearing Transcript.  Post-service treatment records reflect a diagnosis of diabetes as early as 1995.

Personnel records indicate service in Vietnam during the Veteran's other than honorable period of the service.  The record does not support a finding that diabetes had onset during his initial honorable period of service or is otherwise related thereto.  Notably, that period of service beginning in November 1955 and ending January 10, 1961 was not within the Vietnam era.

The Board acknowledges that the Department of the Navy's Board for Correction of Naval Records is currently reconsidering the Veteran's character of discharge for his second period of service.   If the ultimate outcome of that consideration is an upgrade in the character of discharge for that period, the criteria for service connection on a presumptive basis for diabetes would be met.  However,  given that currently service connection cannot be granted for disability incurred during the January 11, 1961 to May 12, 1967 period and diabetes has not been shown to have been incurred in or otherwise related to the a Veteran's first period of honorable service, there is no doubt to be resolved and the claim must be denied.  38 U.S.C. § 5107(b).

III. Entitlement to service connection for Parkinson's disease

Service connection is warranted for Parkinson's disease as it can be presumed to have been incurred during a period of active duty considered honorable for VA purposes.

Effective March 14, 2017, VA amended its adjudication regulations, 38 C.F.R. §§ 3.307 and 3.309, regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at United States Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that veterans who served at Camp Lejeune (broadly defined as any service within the borders of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina as established by military orders or other official service department records) for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of eight associated diseases, to include Parkinson's disease, are presumed to have incurred the disease in service for purposes of entitlement to VA benefits.  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.

Here, the Veteran's personnel records indicate he was examined on August 5, 1960 at Air Station New River and discharged from Air Station New River on September 22, 1960.  The evidence supports a finding that the Veteran served at Air Station New River for at least 30 days during an honorable period of service between 1953 and 1987 and he is presumed to have been exposed to contaminated drinking water during that service.  The Veteran was diagnosed with Parkinson's disease in 2006.  Pursuant to the amended regulations, the Board finds that service connection for Parkinson's disease is warranted on a presumptive basis.


ORDER

The appeal to establish that the character of service from January 11, 1961 through May 12, 1967 is not a bar to VA benefits is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for Parkinson's disease is granted. 




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


